                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         NATHAN L. HARRIS AND
         STEPHANIE M. HARRIS FKA
         STEPHANIE M. HERRON FKA
         STEPHANIE M. BALCH                          CASE NO. 20-40229-MLO
                                                     CHAPTER 13
                                                     HONORABLE MARIA L. OXHOLM
                  DEBTORS.
_________________________________/
PETER A. TORRICE (P68242)
Attorney for Debtors
32059 Utica Road
Fraser, MI 48026
(586) 285-1700
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

         OBJECTION TO CONFIRMATION OF DEBTORS’ CHAPTER 13 PLAN

         Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease Ltd.

(“Creditor”), for its Objection to Confirmation of Debtors' Chapter 13 Plan, states as follows:

         1.     The Creditor is the owner of the 2018 Dodge Charger bearing vehicle identification

number 2C3CDXJG8JH230764.

         2.     The gross outstanding indebtedness owing to the Creditor under the terms of the

Lease Agreement at the time of filing of the Bankruptcy was $21,414.27.

         3.     The monthly payments under the terms of the Lease Agreement are $349.87.




  20-40229-mlo       Doc 34     Filed 06/23/20    Entered 06/23/20 15:06:36        Page 1 of 2
       4.      The Plan states that the Debtors will assume the lease and make monthly payments of

$349.87.

       5.      The Plan states the arrearage on the lease of $349.87 to be paid over six months at

$58.32 per month.

       6.      The Creditor requests proof of full-coverage insurance.

       7.      The Creditor objects to Section III.B.1.b., which provides for the Trustee to withhold

monies for disbursement for attorney fees up to the sum of $3,500.00.

       8.      Payment of attorney fees as provided for in the Plan will delay payments to the

Creditor in violation of the equal monthly payment requirement of 11 U.S.C. § 1325(a)(5)(B)(iii).

       9.      The Plan fails to provide for a prompt cure and adequate assurance of future

performance as required by 11 U.S.C. § 365.

       10.     The lease expires March 25, 2021. All payments due under the terms of the Lease

Agreement must be paid on or before that date.

       In conclusion, the Creditor requests that this Court grant the relief requested and not confirm

the Chapter 13 Plan until these Objections are resolved.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com

DATED: June 23, 2020



                                                 2


  20-40229-mlo      Doc 34      Filed 06/23/20       Entered 06/23/20 15:06:36       Page 2 of 2
